Matter of Mascia v City of Buffalo (2018 NY Slip Op 06341)





Matter of Mascia v City of Buffalo


2018 NY Slip Op 06341


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


884 CA 17-01770

[*1]IN THE MATTER OF JOSEPH A. MASCIA, PETITIONER-APPELLANT,
vCITY OF BUFFALO, BYRON W. BROWN, INDIVIDUALLY, AND AS MAYOR OF THE CITY OF BUFFALO, MICHAEL A. SEAMAN, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, ALAN CORE, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, STANLEY FERNANDEZ, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, HAL D. PAYNE, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, DONNA BROWN, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, YVONNE MARTINEZ, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS AND BUFFALO MUNICIPAL HOUSING AUTHORITY, RESPONDENTS-RESPONDENTS. 


HOGANWILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR PETITIONER-APPELLANT.
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (WILLIAM P. MATHEWSON OF COUNSEL), FOR RESPONDENTS-RESPONDENTS CITY OF BUFFALO, AND BYRON W. BROWN, INDIVIDUALLY, AND AS MAYOR OF THE CITY OF BUFFALO.
HODGSON RUSS LLP, BUFFALO (MICHAEL B. RISMAN OF COUNSEL), FOR RESPONDENTS-RESPONDENTS MICHAEL A. SEAMAN, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, ALAN CORE, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, STANLEY FERNANDEZ,
COMMISSIONERS, DONNA BROWN, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS, YVONNE MARTINEZ, INDIVIDUALLY, AND AS A MEMBER OF THE BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF COMMISSIONERS AND BUFFALO MUNICIPAL

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John L. Michalski, A.J.), entered December 16, 2016 in a proceeding pursuant to CPLR article 78. The judgment, among other things, dismissed the amended petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court